One-minute speeches on matters of political importance
The next item is one-minute speeches on matters of political importance.
(EL) Mr President, as a member of the Committee on International Trade, I naturally devote some attention to relations between the EU and China. I have therefore noticed that, according to the figures for 2007, the EU trade deficit has risen to around EUR 160 billion.
This deficit is a consequence of the serious barriers blocking access to the Chinese market. It is certainly also due to the competitive advantage of Chinese products, but this is based on economic, social and ecological dumping practices.
However, this unequal trade relationship is not the only cause for concern; another is the case of unsafe products coming from China. We should therefore - and I address this message mainly to the Commission - ensure that products from China are subject to thorough, effective inspection, in the interests of public health and the protection of European consumers, and also in the interests of the competitiveness of European products.
Madam President, the turbulent financial events of the last few days have changed the world. We have all been concerned for some time now about the potential problems in the global financial system, but the rapid fall of the major banks, one after the other in quick succession, has been astonishing.
I therefore welcome the moves by the UK Government today to increase stability. Although it is outside the Eurozone, the measures taken by the UK are all in line with the decisions made yesterday in the Ecofin Council. I only wish that some of the countries in the Eurozone had acted in the same way. In order to get through the challenges we will face, there is an urgent need for the European Union to provide leadership and coordinate a strategy with EU national governments. Europe must take a central role, not a back seat, especially if the EU wants to connect with the people of Europe.
But we also need to recognise that this crisis has been brought about by market failures, a lack of appropriate legislation and as a result of decisions taken by a few selfish individuals on fat-cat bonuses that will affect the lives of millions, and even billions, of people around the world. We need to ensure that such criminal negligence can never reoccur and we need those responsible to be held accountable for the full weight of their actions.
(RO) Ladies and Gentleman, I would like to take this opportunity to plead once more for stronger involvement of the European Union in the improvement of health services in the European Union Member States.
It is very true that organisation of the health system falls within the competence of the Member States, but the European Community has some competencies too and the important role of the European Community in the health sector was reaffirmed in the Lisbon Reform Treaty.
The peoples of the European Union are growing old and they are subject to new threats: pandemics, physical and biological incidents, bioterrorism; we must find solutions to all of these together.
We should also develop a mechanism for a structured cooperation among the Member States, an information exchange and a best practices mechanism for preventing, fighting and treating diseases in the European Union countries.
The Directive on transboundary medical services was a very good initiative. However, I believe that it should be followed by other initiatives just as brave, because an important role that the European institutions should assume is that of reducing health-related inequalities.
(HU) Madam President, as a Christian and a Hungarian, and a Member of the European Parliament, I speak out now in defence of the community of half a million people of Hungarian origin living in Slovakia, a part of the European Union. In other words, I speak in defence of democratic European values. While I can congratulate Slovakia on the economic results it has achieved, I have regretfully to say that extreme nationalist propaganda is directed against Slovakian Hungarians, resulting in an intimidating hysteria. I would ask the President, Hans-Gert Pöttering, the European Parliament and the European Commission to take action against the brutal violation of human and minority rights and the ethnic intolerance, verbal aggression and discrimination ruling in Slovakia. As a European MEP, I am ready to undertake an intermediary role in the interests of Hungarian- Slovak harmony.
(PL) Madam President, I would like to draw Parliament's attention to the situation of Christians in Vietnam. For 50 years they have been obliged to renounce their faith, they have had their property confiscated and they have been resettled in different regions. In recent times this persecution has been particularly starkly manifested in Hanoi, where the authorities are brutally intervening against Catholics from the Thai Ha community who are protesting against the unlawful seizure of lands belonging to this community, which is run by the Redemptorist Fathers.
For example, on 31 August participants in a procession were subjected to brutal beatings. More than 20 people suffered serious injuries and were taken to hospital. Journalists were also beaten, including Associated Press reporter Ben Stocking. Let us do all we can to ensure that Vietnam, which is currently a member of the UN Security Council, observes human rights.
(DE) Madam President, this evening my report on promoting social inclusion and combating poverty, including child poverty, is the last item on the agenda. This is an own initiative report which is being handled according to Rules 131 a and 45 of our Rules of Procedure on short presentations in plenary, i.e. in a presentation without open debate by Members and without the opportunity to propose amendments.
I object to this self-limitation of the rights of Members of the European Parliament and call for us as the European Parliament to change these rules. It is wrong for important matters such as combating poverty and social exclusion not to be discussed openly here. All the same, the committee has debated intensely and made 200 amendments and 40 compromise amendments.
It is a matter of public interest and we are denying ourselves some of our own rights when we forego discussing it here in plenary.
(PL) Madam President, in India the number of Christian martyrs horribly murdered by Hindu executioners is still on the rise. The Catholic Church is appealing in various parts of the world to governments and international institutions for aid for Christians in India, Iraq and Vietnam, so far without success. Sadly, the persecution of Christians is still accompanied by passivity, not only on the part of representatives of the government and legal institutions in that location, but also on the part of other democratic governments and international institutions that are actively involved in other instances of human rights violation, and this also concerns the European Union.
I would therefore like to protest before the European Parliament against the fact that human rights violations in India, Iraq and Vietnam are being ignored - I am also addressing the European Commission here - and I would like to appeal for diplomatic intervention and objection where such acts of barbarity have occurred. Passivity in the face of persecution may constitute evidence of a particular kind of discrimination against Catholics.
(SK) In the past 50 years, the strong Slovak national minority in Hungary of over 200 000 people has been almost completely annihilated. On the other hand, the Hungarian minorities in the surrounding countries, Slovakia included, are growing. Paradoxically, for many years the Hungarians have been making Europeans believe that it is their minority that is oppressed.
Several current Hungarian political leaders talk openly about the idea of a Greater Hungary. Sadly, this goes unnoticed by Europe's senior politicians. The Hungarian Parliament organises in its chambers a cross-border forum of Hungarian Members of Parliament for the Carpathian Basin. Representatives of ethnic Hungarian political parties in Slovakia and Romania openly meet to discuss autonomy. In today's Europe such attitudes are unacceptable and dangerous.
(RO) Mr President, Romania is unfortunately facing a serious issue which endangers the safety and the health of European citizens: the use of non-sterile surgical thread imported from China in hospitals.
The Romanian Ministry of Health has known about this problem since August but, in spite of warnings that this might cause infections or even lead to the death of patients, it did not stop it in time.
The alarm was sounded after a patient died in hospital due to an infection and other patients are facing the same danger. I believe that this is a warning signal not only for Romania but for all of Europe.
The fact that more and more products brought from China raise question marks and endanger the health and safety of European citizens is a very serious matter.
Not so long ago we had problems with sweets contaminated from powdered milk containing melanine, also imported from China. We import products from China because they are cheaper, but I believe that Europe should put the health of its citizens first.
I am asking Commissioner Vassiliou to start an investigation in order to prevent any other incidents in the Member States. We need urgent measures to inspect these products so as to stop imports to the internal market in due time.
(FR) Madam President, the fragility of demand for new vehicles is evidenced by the downturn in Europe's automotive industry. A leading French manufacturer has just announced 4000 job losses, plus 2000 job losses in Europe.
At the same time, despite a 37% increase in profits in the first half, it is still determined to go ahead with the job cuts. On the pretext of rationalisation, there is too much focus on profitability at the expense of and without thought for ambitious industrial policies and, more importantly, without thought for workers.
I would like to act as spokesman for these workers, who are the most affected by these measures, who are victims of this situation, and encourage this manufacturer to rethink its strategy and save jobs at the same time.
At a time when we face an employment crisis, this should be the main priority. In this spirit, the decision regarding the proposal for a regulation to reduce CO2 emissions from new vehicles must balance different aspects: sustainable development and safeguarding employment through innovative industrial policies at all levels, particularly at the social level.
(IT) Mr President, ladies and gentlemen, a violation of the principles of democracy is taking place in Italy to which I would like to draw the attention of my fellow Members: for the past 18 months, the Italian Parliament has refused to elect a judge to the Constitutional Court, as it is required to do by the Italian Constitution, and for the past six months the Italian Parliament has refused to appoint the parliamentary oversight committee for the information system.
I do not have time to go into details. We have sent Members a pack containing detailed information. My colleague Marco Pannella has been on hunger and thirst strike since midnight last Saturday to protest against the unlawful actions of the President of the Italian Republic. We have received votes of confidence from 25 MEPs, who have signed a resolution in accordance with Article 7 of the Treaties. My time is up, so I would just like to ask you to read it and to support it.
(DE) Madam President, this year marks the 60th anniversary of the UN Universal Declaration of Human Rights. In the last 60 years countless human rights groups and organisations around the world have used this declaration as the basis for their activities, for example Charter 77 in Czechoslovakia, Solidarity in Poland and the human rights movement in Latin America.
Human rights policy is still just as important today. It has not yet made its way into all areas of politics. We must not allow human rights to be relegated to a special item alongside our other political areas, but must seek to contend for human rights, even though that entails certain disadvantages. As a fundamental value, human rights are one of the strongest supporting pillars in the European house, so we must also be more mindful of them in our own work as well.
I therefore support the idea of making the Subcommittee on Human Rights a standing committee, in view of its significance.
(PL) Madam President, the review of the common agricultural policy clearly highlights hazards in various branches of agriculture. Much has been said about the need for reform in the sugar market, the tobacco market and the fruit and vegetables market. There is mention of a need to increase quotas, including milk quotas, to release fallow land for the sowing of cereals, while other problems, such as the problem facing European apiculture, are left in the shade.
Bees are dying in large numbers because of a range of diseases, the best known of which are Varroa and Nosema. Bees are also linked to pollination issues and are a guarantee of biodiversity in our existence and persistence in the world of nature. This is why I would like to draw your attention to this subject today, as we usually see bees in terms of honey, propolis or wax. Were it not for Mrs Lulling's resolution, we in the European Parliament would undoubtedly be indifferently skirting around the problems associated with apiculture. What is needed is an urgent programme to rescue bees and apiculture in the European Union.
(PT) There have recently been closures of companies in Portugal, in particular in the textiles and clothing sectors, especially in the north of the country, for example, the textiles company Oliveira Ferreira in Riba de Ave and several in the Barcelos, Santo Tirso and Fafe areas. They were recently joined by the factory of the multinational Lee in Évora, not to mention the threat hanging over workers in many others, such as in Vila Nova de Gaia and Lousada.
Against this backdrop of dismissals, hundreds of other companies are not complying with labour laws and are using the threat of unemployment to pay wages below the legal minimum and are discriminating against young people and women, as was recently revealed in a study by the Textiles, Clothing, Footwear and Leather Workers' Trade Union of the District of Porto on the Tâmega and Sousa sub-regions.
It is therefore particularly important to know what the European Commission intends to do about the double checking system for trade with China, which expires at the end of this year, bearing in mind the need to defend production and jobs with rights in our countries.
(PL) Madam President, in India repression aimed at Christians is showing no signs of waning. People continue to be murdered because of their religion - simply because they are Christians. Catholic churches are being destroyed. Violence is being used even against defenceless nuns who look after the poor. The Indian Government is not doing anything effective to guarantee human rights in this country, particularly the right to life and the right to freedom of belief.
The European Union, which has built its phraseology and its institutions on attitudes to human rights, has so far not reacted in any serious way to defend the rights of Christians who are being murdered in India. At the EU-India summit no pressure was brought to bear on India to cease the martyrdom of believers in Christ. At the European Parliament, on the 60th anniversary of the adoption of the Universal Declaration of Human Rights, we are celebrating an occasional conference devoted to human rights. Have the excellent speakers made any demands concerning the rights of the Christians being persecuted today, and not only in India? We are, then, faced with a question - do the EU and its leaders take the doctrine of human rights seriously? Do they apply it to all people? Are double standards perhaps being applied? Is the preaching of human rights meant to defend all kinds of minorities, including sexual minorities, but not the rights of people who are being murdered because of their Christian faith? Europe, wake up!
(SK) From the outset, Slovakia has strived to create equal conditions for all of its citizens. Without any doubt, Slovakia today is a perfect example of how to treat national minorities. This cannot be said about Hungary, where the Slovak minority was brutally assimilated.
Of all the national minorities living in Slovakia, the Hungarian minority in particular has a special place. In Slovakia, it has a political party represented in Parliament. The school system allows education in the Hungarian language from nursery school right through to university, and many students leave universities without any knowledge of the Slovak language. Consequently, I consider the establishment of the Carpathian Basin Forum, comprising Hungarian Members of Parliaments from sovereign states that are members of the European Union, set on establishing autonomy, to be a provocation and absurdity that is inappropriate in this 21st century.
Madam President, amidst the angst and concern about the banking sector there is perhaps some hope. I am glad that the Commissioner for Agriculture is here to listen to me because maybe it is at a time of crisis that Europe can actually rise to the challenge.
Remember the BSE crisis when the entire beef industry and food sector was in collapse and confidence was gone, and Europe reacted by bringing in tough regulations from farm to fork, traceability with penalties.
Let us say to the banking sector, this is their BSE moment, and they will rise from the ashes, but they will have to be better regulated. They will have to be tagged and traced - the people and the money - and those who are engaged in bad practices will have to be penalised.
But there is hope. We have experience, and I believe that Europe will be better as a result of this crisis because we will regulate better.
(FR) Madam President, I would like to go back to the rather unorthodox statements made by Mr Barroso. He implies that he would be willing to forget the sacrosanct rules of competition; that he would be less particular about state aid.
If it were a question of saving a particular sector of European industry, if it were a question of allowing Member States to invest in research or even of launching an ambitious European loan, I would welcome this U-turn. However, it is a question of the large-scale repurchasing of toxic financial products held by financial operators. It is a question, at the end of the day, of saving the financial hooligans who make light of the efforts of market regulators.
If the Commission reviews its doctrine, then so much the better. However, this has to be done properly, by being more flexible about the question of state aid in strategic sectors in Europe that are under threat, and by driving forward measures concerning rating agencies, the fight against speculation based on food prices and the regulation of speculative funds. We have been calling for this for years, and now we have the proof: the credo of free competition and the free market have clearly led to a dead end.
(FR) Madam President, for once we have something to smile about. In the current climate, in which Europe, the fatherland of yesteryear, is again in the process of destroying our European birthright, it is difficult to know what to say.
Well then, here is a surprise. Yesterday, the French newspaper Le Monde - and I would like to thank its new editor Eric Fottorino for this - published a wonderful editorial with a cartoon by Plantu, in which this non-institutional G4 that we have just invented is depicted as follows: we have the Krauts, the Eyeties, the treacherous Albion and the French uniting to destroy Europe, each one thinking of its own petty interests, faced with a Parliament, a self-styled Parliament, which still fails to make itself understood. Thank you Le Monde, thank you Plantu. Plantu for President!
(The President cut off the speaker)
(PL) Madam President, in its declarations the European Union expresses concern for the growth of employment and for a high level of social security. The Commission's approach to the question of the Polish shipyards, however, runs counter to these declarations. In the European Union public aid may be used to subsidise failing banks, and it may be used without restriction in areas that were formerly part of communist Germany. What about equal treatment of economic entities? Shipyards in what we call 'the old EU' have been receiving aid for many years and everything was fine. The new Member States, which should have the opportunity to catch up with the rest of the Community in economic terms, are being treated by the Commission as conquered territory.
I am convinced that, in the forthcoming elections to the European Parliament, the Polish electorate will show by their voting how opposed they are to this European solidarity.
Madam President, for years I have been warning that the European arrest warrant could be used to suppress free speech on the Internet. This has now happened. On 1 October, Dr Frederick Toben was arrested at Heathrow Airport on a European arrest warrant issued in Germany for alleged xenophobic crimes committed on the Internet.
Dr Toben is a Holocaust denier. His views are repugnant to all reasonable people. But this is not the point. He has been arrested in Britain for publishing his views on the Internet in Australia. Holocaust denial, while repellent, is not illegal in Britain or Australia. If this European arrest warrant is executed, its use proves that, if someone expresses themselves on the Internet in terms legal in their own country, they can be extradited to another EU country where those views are illegal. This would have profound implications for free speech within nation states.
(HU) Thank you, Madam President. Unfortunately, after the dispute about the foaming of the River Rába, there is now another Austro-Hungarian environmental protection debate in the European Parliament. The Austrian BEGAS corporation is planning to construct a 325 000-tonne-capacity waste incinerator just a few hundred metres from the Hungarian border, at Heiligenkreuz. This new plant will be able to take waste not just from local sources but from other areas too. The project has an exceptionally low level of support from the local communities in both Austria and Hungary. A particular cause I have for concern is that the planned incinerator would be barely a kilometre from the Hungarian town of Szentgotthárd, which lies in the predominant wind direction, and the Őrség National Park, which is protected under Natura 2000 and which contains the Őrség, recently a winner of the EDEN prize. There would be unforeseen consequences for a region of Hungary which relies on its natural beauty, national parks and eco-tourism.
Finally, Madam President, I would like to ask why the Slovak Member who was uttering a diatribe full of hatred against Hungarians was allowed to speak on two occasions. This is a procedural matter. Thank you.
(SK) I would like to object very strongly to the comments we have heard here accusing the Slovak Government of disseminating hatred and violating the rights of the national minorities in the Slovak Republic.
Ladies and gentlemen, my fellow Member, Mr Tőkés, the Slovak Government's Statement of Policy contains a declaration of rights of minorities and the government consequently observes these rights. I deeply regret the fact that the Hungarian Members are using one-minute speeches, in every single part-session of the European Parliament, to attack the Slovak Government and, by extension, the citizens of the Slovak Republic too.
Madam President, the Slovak Government appreciates good relations with its neighbours and wants to have good relations with its neighbours. However, two partners are needed for good bilateral relations. So far, it is only the Slovak Government that has offered the hand of friendship.
(SK) The results of the three-year study by the World Health Organisation on health inequalities between different populations in the world are alarming. The situation is caused by socio-economic conditions, not by biological factors. An average Japanese girl, for example, can expect to live to the age of 83. In Lesotho in Africa, her life expectancy would be 42. The chance of a woman dying when giving birth in Sweden is 1 to 17 000; in Afghanistan the ratio is 1 to 8.
Those who live in poor areas of large European cities can expect their lives, on average, to be 28 years shorter than those who live in wealthier areas. A combination of poor policies, inadequate social conditions, a low level of education, substandard accommodation, limited access to healthy food, etc., is the reason why the majority of people are not as healthy as biologically possible. The WHO Commission on Social Determinants is of the opinion that by adopting a pro-active approach the inequalities can be reduced within a relatively short space of time.
Madam President, the recent publication of the first-ever Eurobarometer survey of our citizens' views on climate change marks the rise of climate change from being a niche environmental issue to being at the heart of European policy.
Given the global economic and financial turmoil at the moment, I can fully understand the concerns of colleagues as we as politicians address what is unquestionably the single greatest moral, environmental, social and economic challenge facing the whole of mankind, namely global warming from our greenhouse gas emissions, or climate change.
But it will not wait; Copenhagen will not wait and we cannot be found wanting. As rapporteur for one of the four dossiers of the post-2012 climate change regime - namely the ETS review - I have full confidence in our governments to resolve, in the shorter term, these major economic and financial issues with which we are presented today, and resolve them long before 2013. So while it is the nature of politics to focus on today's problems today, we must not be distracted from legislating now for the longer term, for the post-2012 scenario, on this most important of issues, or history will not judge us kindly.
(SK) It is bewildering to see the abuse of this House and the politicking focused on the Slovak political scene. I listened carefully to the words of my fellow Member from Hungary, Mr Tőkés, and I have to protest against the one-sided view of current events and its presentation as a universal attack on the actions of the Slovak Republic in this area.
I would like to emphasise that even though the minority policy of the present Slovak Government conforms to all European standards, the Government wishes to continue to improve it even further.
I want to condemn the attempts to misuse specific moments of difficulty and present them as a bad attitude on the part of the government in principle, and, above all, doing so in the European Parliament. By actively seeking points of friction and distorting the situation we will merely be igniting and fuelling artificial conflicts, which are pointless and unnecessary and which make life for Slovak society complicated and unpleasant.
That concludes the item.